— Motion for reargument of appeal, or, in the alternative, for leave to appeal to the Court of Appeals granted to the extent that the decision entered January 28, 1975 be amended by striking from the memorandum the following sentence: "In correcting the underpayment it should be noted that 18 NYCRR 352.31(e)(1) provides that 'Retroactive payments shall be made only for the 12 months preceding the month in which the underpayment is discovered.’ ”, and the motion insofar as it requests leave to appeal to the Court of Appeals is granted. Present — Marsh, P. J., Cardamone, Simons, Goldman and Witmer, JJ.